IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,708


EX PARTE EUGENE STALLWORTH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 199-81209-02 IN THE 199TH DISTRICT COURT

FROM COLLIN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of money laundering
and sentenced to twenty years' imprisonment. The Fifth Court of Appeals affirmed his conviction.
Stallworth v. State, No. 05-03-00990-CR (Tex. App.-Dallas, delivered on Feb. 9, 2005, no pet.).  
	Applicant contends, among other things, that his appellate counsel rendered ineffective
assistance because he failed to timely notify Applicant that his conviction had been affirmed and failed
to advise him of his right to petition for discretionary review pro se.
	Appellate counsel filed two affidavits with the trial court. Based on these affidavits, the trial
court has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed and failed to advise him of his right to petition for
discretionary appeal pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the Fifth Court of Appeals
in Cause No. 05-03-00990-CR that affirmed his conviction in Case No. 199-81209-02 from the 199th
Judicial District Court of Collin County. Applicant shall file his petition for discretionary review with
the Fifth Court of Appeals within 30 days of the date on which this Court's mandate issues.
Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App.
1997). 

Delivered: June 20, 2007
Do not publish